Citation Nr: 1221252	
Decision Date: 06/19/12    Archive Date: 06/29/12

DOCKET NO.  06-14 123	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for tinnitus.

2.  Whether new and material evidence has been received to reopen a claim of service connection for residuals of asbestos exposure.

3.  Entitlement to a rating in excess of 20 percent for residuals of left ankle injury with foot disability.  

4.  Entitlement to a rating in excess of 20 percent for residuals of right ankle injury with foot disability.  

5.  Entitlement to a compensable rating for acne.

6.  Entitlement to a compensable rating for residuals of left great toe fracture.

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1966 to June 1986.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision of the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claims file is now in the jurisdiction of the Waco, Texas RO.  In his April 2006 VA Form 9, substantive appeal, the Veteran requested a hearing before the Board, and also noted that he wanted a Decision Review Officer (DRO) hearing.  In subsequent correspondence, the Veteran and his then representative clarified that he wanted a DRO hearing.  In August 2006, a hearing was held before a Decision Review Officer (DRO) at the RO.  A transcript of the hearing is associated with the Veteran's claims file.  

The Veteran initiated an appeal of a denial of entitlement to service connection for posttraumatic stress disorder (PTSD).  A September 2008 rating decision granted service connection for PTSD.  He also initiated appeals of denials of service connection for right ear hearing loss, tuberculosis, and peripheral neuropathy of the upper extremities and an increased rating for left urethral stone; he withdrew his appeals in those matters in August 2006.
The Veteran filed a claim for a total disability rating based upon individual unemployability (TDIU), which was denied by an October 2010 rating decision.  The record does not show that he filed a notice of disagreement with that decision.  However, he has (during the one year period following that rating decision) submitted additional evidence pertaining to his TDIU claim.  Therefore while the issue of entitlement to TDIU is not before the Board, it requires further action by the RO and is referred to the RO for such action.

The issues of service connection for tinnitus and residuals of asbestos exposure on de novo review and regarding the ratings for residuals of right and left ankle injuries with foot disability and residuals of a left great toe fracture are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  An unappealed October 1991 rating decision denied the Veteran service connection for tinnitus based essentially on a finding that such disability was unrelated to his service.

2.  Evidence received since the October 1991 rating decision includes statements from the Veteran stating his tinnitus began in service; relates to an unestablished fact necessary to substantiate the claim of service connection for tinnitus; and raises a reasonable possibility of substantiating such claim.

3.  An unappealed October 1991 rating decision denied the Veteran service connection for asbestos exposure essentially because no specific disability due to such exposure was shown or claimed; an unappealed April 1993 rating decision continued the denial.

4.  Evidence received since the April 1993 rating decision shows that the Veteran might have lung disability related to asbestos exposure; relates to an unestablished fact necessary to substantiate the claim of service connection for asbestos exposure; and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW
 
1.  New and material evidence has been received, and the claim of service connection for tinnitus may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

2.  New and material evidence has been received, and the claim of service connection for residuals of asbestos exposure may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to these claims to reopen.  However, inasmuch as this decision grants that portion of the claims that is addressed on the merits, there is no reason to belabor the impact of the VCAA on the matters, as any notice error or duty to assist omission is harmless. 

B.  Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file and in Virtual VA (VA's electronic data storage system), with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81   (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  Id.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108. 

"New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992). 

Tinnitus 

An October 1991 rating decision denied the Veteran's claim of service connection for tinnitus, finding that such disability was not shown in service treatment records (STRs) (and was unrelated to service).  He did not appeal this decision and it became final.  38 U.S.C.A. § 7105. 

The evidence of record in October 1991 included the Veteran's STRs, an October 1990 VA examination report, and a July 1991 VA examination report.  

The STRs are silent for any complaints, findings, treatment, or diagnosis relating to tinnitus.  On December 1971, October 1975, October 1978 and August 1985 service examinations, the ears were normal on clinical evaluation.  In December 1982 and August 1985 reports of medical history, the Veteran endorsed that he had ear, nose, or throat trouble, but did not mention tinnitus.  

October 1990 and July 1991 VA examination reports are silent for any complaints of tinnitus. 

Evidence received since the October 1991 rating decision includes: 

* July 1993 to February 2005 Federal Occupational Health forms showing that the Veteran reported ringing in his ear and exposure to noise trauma in service.

* A May 2004 VA examination report showing complaints of constant loud ringing tinnitus in both ears.  

* A June 2004 VA treatment record noting mild tinnitus.

* An April 2005 statement from the Veteran's representative asserting that a few years after service, a US Public Health Service examination noted that tinnitus was noted in 1993 and 1994.  

* Testimony at the August 2006 DRO hearing and a DRO conference report showing that the Veteran's representative asserted that when the Veteran completed a postservice federal service audiological history, and reported he had ringing in his ears, he was referring to tinnitus from service.

* A May 2011 VA examination report noting that the Veteran's tinnitus had not changed since the previous examination.

* An October 2011 VA examination, when the Veteran denied recurrent tinnitus; and the VA examiner did not offer a nexus opinion. 

Because the Veteran's claim of service connection for tinnitus was previously denied based essentially on a finding that such disability was unrelated to his service, for evidence to be new and material in the matter, it would have to tend to show that the Veteran's tinnitus is related to his service

The Board finds that the evidence received since the October 1991 rating decision is both new and material.  It includes statements from the Veteran that his tinnitus began in service.  He is competent to observe he has/has had tinnitus.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Taken at face value (i.e. presumed credible as is required when determining solely whether to reopen a previously denied claim), this additional evidence suggests the Veteran's tinnitus had its onset in, and is therefore related to, his service; pertains to an unestablished fact necessary to substantiate the claim; and raises a reasonable possibility of substantiating the claim.  Thus, the additional evidence received is new and material and is sufficient to reopen the claim of service connection for tinnitus. 

Asbestos Exposure

An October 1991 rating decision denied the Veteran's claim of service connection for asbestos exposure, finding that no asbestos-related disability was shown or alleged.  He did not appeal this decision and it became final.  38 U.S.C.A. § 7105.  An unappealed April 1993 rating decision contained the denial; and is the last final rating decision in the matter. 

The evidence of record in April 1993 included the Veteran's STRs, an October 1990 VA examination report, and a July 1991 VA examination report.

The STRs are silent for any complaints, findings, treatment, or diagnosis relating to asbestos exposure.  December 1971, October 1975, October 1978 and August 1985 service physical examinations were silent for asbestos exposure-related complaints or findings.  

October 1990 and July 1991 VA examinations reports are silent for any asbestos exposure-related disability. 

Evidence received since the April 1993 rating decision includes: 
* A December 2003 statement from the Veteran's then representative noting that diminished lung capacity with damage was evidenced by x-rays and that he was exposed to asbestos from 1980 to 1986.

* An April 2005 statement from the Veteran's representative alleging he has lung disability secondary to asbestos exposure, and that military records and civilian records show a long history of chronic lung ailments. 

* Testimony at the August 2006 DRO hearing when the Veteran asserted that he has lung disability and had taken medications for such disability since service.

* An August 2006 DRO conference hearing report showing that the Veteran requested a VA examination to determine if his chronic lung and sinus congestion are related to asbestos exposure in service.  

* An October 2009 statement indicating that the Veteran had spots on his lung that he believed were caused by asbestos exposure. 

* September 2009 and November 2009 private treatment records from Dr. D.R.H. of Texas Pulmonary & Critical Care Consultants, P.A.  showing that the Veteran has a history of asbestos exposure.  

* A January 2011 VA examination report wherein the examiner states that scarring in the lung seen on a September 2009 computed tomography (CT) scan (from Fossil Creek Diagnostic Center) can have multiple etiologies including, but not limited to, exposure to asbestos from an air conditioning unit in service.

* An October 2011 VA examination showing a cardiovascular disability.

Because the Veteran's claim of service connection for asbestos exposure was previously denied essentially based on a finding that no asbestos exposure-related disability was shown or claimed, for evidence to be new and material in this matter, it would have to tend to show he has such disability 

Evidence received since the April 2003 rating decision includes the Veteran's assertions that he has a lung disability secondary to asbestos exposure (identifying a claimed asbestos-related disability) and a medical opinion suggesting that such is a possibility.  When taken at face value, as is required when determining solely whether to reopen a previously denied claim, this additional evidence is competent evidence that relates to an unestablished fact necessary to substantiate this claim, and raises a reasonable possibility of substantiating the claim.  It meets the low threshold standard for reopening prior final denials endorsed by the U.S. Court of Appeals for Veterans Claims (Court) in Shade v. Shinseki, 24 Vet. App. 110 (2010). Thus, the additional evidence is both new and material and the claim of service connection for residuals of asbestos exposure may be reopened.  


ORDER

The appeal to reopen a claim of service connection for tinnitus is granted. 

The appeal to reopen a claim of service connection for asbestos exposure is granted. 


REMAND

At the outset, it is noteworthy that an August 2011 rating decision granted the Veteran service connection for COPD.  To the extent that the Veteran may have been seeking service connection for COPD as an asbestos-related disability, such service connection claim is moot and will not be addressed.

There appear to be outstanding medical records pertaining to all of the other remaining claims.  Regarding tinnitus, the Veteran testified at the August 2006 DRO hearing that in 1983 (in service) he was provided a hearing test and that his examiner noted then that he had tinnitus.  While his STRs in the claims file do not show this evaluation, it is possible that an alternate source search for the record might uncover it.  
Regarding asbestos-related lung disability and acne, the Veteran testified at an August 2006 DRO hearing that he was being seen at the Portland Clinic for asbestos exposure related complaints and rash.  He specifically indicated that he was seen for asbestos exposure related complaints on the Friday before the DRO hearing.  Treatment records from 1996 to 2004 are associated with the file; however, records from 2006 are not.  Further regarding the asbestos claim, in a January 2011 VA examination report it was noted that scarring in the lung found on CT scans can have multiple etiologies, including  "asbestos in the air conditioning unit while he was posted in the service."  Development regarding asbestos exposure in service has not been completed, but is necessary.  Furthermore, the evidence outlined meets the low threshold standard as to when a VA examination is necessary endorsed by the Court in McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Regarding left great big toe disability, the October 2011 VA examination cites to a June 11, 2009 X-ray report, which is not associated with the record.

Regarding tinnitus on October 2011 VA examination it was noted that the Veteran did not report recurring tinnitus.  Significantly, the examiner indicated that the Veteran's claims file (which shows he has complained of tinnitus) was not available for review.  Significantly, the requirement for a current disability (in a claim of service connection) is satisfied when such disability is shown at the time the claim is filed or at any time during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Finally, the Veteran had a pending appeal in the matters of entitlement to ratings in excess of 10 percent, each, for residuals of bilateral ankle injuries with foot disability.  A September 2008 rating decision increased the ratings, each, to 20 percent.  A supplemental statement of the case (SSOC) addressing this matter was issued in October 2008.  A report of contact shows that on August 4, 2009, an RO employee telephoned the Veteran (in response to a communication that is not associated with the record), who indicated that he was seeking increased ratings for foot disability.  Another report of contact shows that on December 11, 2009, an RO employee called the Veteran again, seeking clarification whether he was proceeding with the appeal in the matter of the ratings for his ankle disabilities or seeking to pursue new claims for increased ratings for his ankles.  He apparently responded that he was pursuing new claims for increased ratings for his ankles.  The RO interpreted this communication as a withdrawal of appeals in the matter of the ratings for his ankles and a new claim for a rating (which was denied by an August 2010 rating decision).  As there were no further communications from the Veteran in the matter, the RO found the August 2010 rating decision to be final. 

A governing regulation provides that all withdrawal of appeals must be in writing (or on the record at a hearing).  38 C.F.R. § 20.204(b).  The RO telephone communication with the Veteran in this case does not satisfy that requirement.  He must be advised of this requirement, and afforded the opportunity to submit a written statement expressing his wish to withdraw the appeal in these matters.  If he indicates that he did not withdraw the appeal, then it remains pending and requires a SSOC. 

Accordingly, the case is REMANDED for the following:

1.  The RO must ask the Veteran to identify the provider(s) of any treatment or evaluation he has received for the claimed disabilities remaining on appeal, records of which are not already associated with the claims file, and to provide any releases necessary for VA to secure private records of such treatment or evaluation.  He must be asked specifically to identify the facility in service where in 1983 he underwent an audiological evaluation and tinnitus was noted.  The RO must obtain complete clinical records of all such treatment and evaluation from the sources identified by the Veteran.  The RO should specifically contact the service facility the Veteran identifies as where he was noted in 1983 to have tinnitus seeking the records of such evaluation.  If such record is unavailable, it must be so certified for the record.  The records sought should include all other providers identified by the Veteran (including at the August 2006 DRO hearing and on an October 2011 VA examination).  If any private records identified are not received pursuant to the RO's request, the Veteran should be so advised and also advised that ultimately it is his responsibility to ensure that such records are received. 

2.  The RO should then arrange for an audiological/otologic evaluation of the Veteran to determine the likely etiology of his tinnitus.  The examiner must review the Veteran's claims file in conjunction with the examination.  Based on review of the record and interview of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's reported tinnitus is related to his service, to include as due to exposure to noise trauma therein.  The examiner must explain the rationale for all opinions. 

3.  The RO should arrange for all VA manual-mandated development for evidence regarding the nature and extent of the Veteran's exposure to asbestos before, during, and after his active duty service.  If, and only if, it is found that the Veteran was exposed to asbestos during his active duty service, the RO should arrange for the Veteran to be examined by an appropriate physician to determine whether or not he has a lung disability (other than COPD) related to his exposure to asbestos in service.  The examiner must review the Veteran's claims file in conjunction with the examination and arrange for any studies indicated.  Based on a review of the record and examination of the Veteran, the examiner should provide opinions that respond to the following:  
(a) Please identify (by diagnosis) each lung disability found (other than COPD).

(b) As to each diagnosed entity please indicate whether it is at least as likely as not (a 50% or better probability) that such is related to any acknowledged asbestos exposure in service.  

The examiner must explain the rationale for all opinions.  The examiner is asked to specifically comment on the opinion in the record that the Veteran has a lung disability that might be related to exposure to asbestos from air-conditioning units in service. 

4.  Regarding the ratings for the Veteran's ankle disabilities, the RO should ask the Veteran to clarify his intentions, i.e. whether or not he has withdrawn his appeal in these matters (and if he has, to submit is writing to that effect).  If he has not withdrawn his appeal in the matters, the RO should review the record, arrange for any further development indicated, issue an appropriate SSOC in the matter and afford the Veteran an opportunity to respond, and then return the matters to the Board for appellate review. 

5.  The RO should then re-adjudicate the claims remaining on appeal.  If any remains denied, the RO should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


		
George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


